Citation Nr: 1812897	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-38 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for macular degeneration, to include as secondary to service-connected diabetes mellitus, type II or hypertension.

2. Entitlement to special monthly compensation based on the regular need for aid and attendance of another or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1957 through August 1960 and November 1960 through May 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in his August 2016 substantive appeal, the Veteran argued that he intended to file for entitlement to service connection for diabetic retinopathy, not macular degeneration.  However, June 2003 rating decision granted service connection for diabetic retinopathy effective March 14, 2002.  The January 2018 appellate brief continued to argue that the Veteran is entitled to service connection for macular degeneration.  Accordingly, the Board does not find the August 2016 substantive appeal to be a knowing withdrawal of the Veteran's claim for entitlement to service connection for macular degeneration and will proceed with appellate adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2016, the RO obtained a medical opinion addressing whether the Veteran's macular degeneration was secondary to his service-connected hypertension.  However, the opinion only discusses whether the Veteran's macular degeneration was caused by or related to his service-connected hypertension, but did not discuss whether his hypertension aggravated his macular degeneration beyond its natural progression.  As such, the opinion is inadequate.  Therefore, this matter must be remanded to obtain an adequate opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran has consistently argued that he is entitled to special monthly compensation based on aid and attendance or housebound status due to his extremely decreased visual acuity.  Accordingly, the matter of entitlement to special monthly compensation based on aid and attendance or housebound status is inextricably intertwined with the claim for entitlement to service connection for macular degeneration, and must be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all relevant VA outpatient treatment records from the Fayetteville VAMC and all associated outpatient clinics from June 2016 to the present.

2. The Veteran's file should be returned to the June 2016 VA examiner or another examiner if that person is no longer available.  The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's macular degeneration is cause or aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's service-connected hypertension.

All opinions are to be accompanied by a detailed rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


